Opinion filed May 18, 2006 












 








 




Opinion filed May 18, 2006 
 
 
 
 
 
 
                                                                        In The
                                                                              
    Eleventh Court of Appeals
                                                                   __________
 
                                                          No. 11-06-00079-CR 
 
                                                    __________
 
                                 PHILLIP
SHER WALKER, Appellant
 
                                                             V.
 
                                        STATE
OF TEXAS, Appellee
 

 
                                         On
Appeal from the 266th District Court
 
                                                           Erath County, Texas
 
                                                Trial
Court Cause No. CR 12046
 

 
                                 O
P I N I O N   G R A N T I N G   R E H E A R I N G
The appeal was dismissed for want of jurisdiction
because the record reflected that the motion for new trial was not timely filed
and that, therefore, the notice of appeal was not timely filed.  Appellant has timely filed in this court a
motion for rehearing.  Appellant has
attached to his motion proof that the motion for new trial was timely mailed
pursuant to Tex. R. App. P. 9.2(b). Therefore the  motion for new trial was timely, the notice
of appeal is timely, and an appeal has been properly perfected.




The motion is granted.  The reporter=s
record is now due to be filed in this court on or before June 30, 2006.
 
PER CURIAM
 
May 18, 2006
Do not publish.  See
Tex. R. App. P. 47.2(b).
Panel
consists of:  Wright, C.J., and
McCall,
J., and Strange, J.